STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
SUSAN RUSSO MARCHAND, ET AL.                     NO.     2021 CW 1485
VERSUS
TEXAS BRINE COMPANY, LLC, ET                           MARCH 14, 2022
AL.


In Re:     Texas Brine Company, LLC, applying for           supervisory
           writs,   23rd  Judicial District Court,           Parish  of
           Assumption, No. 34270.


BEFORE:    GUIDRY, HOLDRIDGE, AND PENZATO, JJ.

     WRIT DENIED.

                                 GH
                                 AHP

     Guidry,   J.,concurs and would deny the writ, finding the
criteria set  forth in Herlitz Construction Co., Inc. v. Hotel
Investors of New Iberia, Inc., 396 So.2d 878 (La. 1981)    (per
curiam) are not met.




COURT OF APPEAL, FIRST CIRCUIT




                 K OF COURT
          FOR THE COURT